— Submission of controversy on an agreed statement of facts. The insured obtained several loans, or advances, from the company, on the security of his policy of life insurance. Subsequently he defaulted in payment of premium and the policy lapsed. The amount of the indebtedness was deducted from the cash value of the policy as of the day of lapse, and the remainder of $47.48 was used to purchase temporary or continued insurance for a period of two years and thirty-nine days. The insured died about four weeks after the end of the period of temporary insurance. The plaintiff claims that the net cash value was not $47.48, but $57.20, which would have purchased temporary insurance for a period extending beyond the date of death. Judgment is unanimously directed for the defendant, without costs. The court finds that unpaid interest was not added to the principal indebtedness each time the amount of the advance was increased. In one instance when interest was due and not paid it was added to the principal indebtedness. If we assume that the practice in that instance was illegal, the amount of compound interest which was charged was insufficient to extend the temporary insurance to the time of death. (See Mills v. Equitable Life Assurance Society of United States, post, p. 907, decided herewith.) Hagarty, Cars-well, Johnston and Close, JJ., concur; Lazansky, P. J., concurs in the result.